Citation Nr: 1637130	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-23 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  His awards and decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a special processing unit of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), called the Tiger Team.  Jurisdiction remains with the Indianapolis, Indiana RO.

The Board additionally notes that a September 1974 rating decision denied service connection for a perforation of the tympanic membrane (eardrum).  In March 2010, the Veteran submitted the above-captioned service connection claims, and recent evidence associated with the claims file reflects auditory diagnoses including bilateral sensorineural hearing loss tinnitus, as will be discussed in detail below.  As such, because the currently diagnosed sensorineural hearing loss and tinnitus are separate and distinct diagnoses from the previously claimed perforation of the tympanic membrane, this constitutes a new claim rather than a petition to reopen the previous claim of service connection for a perforated eardrum.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104 (b)); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). 



FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Because the Board is granting the claims for service connection for bilateral hearing loss and tinnitus, any procedural deficiency is not prejudicial to the Veteran.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability and that he suffers from tinnitus, both of which are the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss and tinnitus during his active service as a result of his in-service exposure to concussive explosions and traumatic noise, including as the result of mine explosions and gunfire during his combat service in Vietnam.  See, e.g., October 2012 Substantive Appeal (VA Form 9).  

In this case, the Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus on VA Examination.  See May 2010 VA Examination Report.  Additionally, the audiogram preformed in conjunction with this VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 2000, 3000, and 4000 Hertz bilaterally.  See 38 C.F.R. § 3.385 (2015) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran has indicated in statements adduced throughout the pendency of the claim that he sustained repeated exposure to concussive and traumatic noise due to mine explosions and weapons fire during his active service, including specifically during combat in Vietnam.  See, e.g., October 2012 Statement Accompanying Substantive Appeal (on VA Form 9).  In this regard, he is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, his Form DD-214 indicates his service duty MOS was as a Light Weapons Infantryman (11B20) attached to an infantry battalion in Republic of Vietnam, and that he was awarded the Vietnam Combat Infantryman Badge and the Purple Heart Medal.  As such, it is highly probable that was engaged in combat as he described.  Consequently, exposure to acoustic trauma is certainly consistent with the circumstances, conditions, and hardships of the Veteran's service.  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).  See also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Moreover, the Veteran's assertions concerning experiencing acoustic trauma as the result of a mine explosion are verified by his service treatment records (STRs), which reflect that he was "riding in an A[rmored ]P[ersonnel ]C[arrier] . . . when it struck a mine."  See March 1969 Clinical Record.  Physical evaluation at the time noted the presence of blood in the Veteran's left ear and provided a diagnostic impression of a perforated left tympanic membrane.  See March 1969 Physical Examination; March 1969 ENT Progress Notes.  As such, the Veteran's in-service hazardous noise exposure is established

Additionally, although the Veteran's January 1970 separation examination reflects hearing within normal limits, he has asserted in statements submitted throughout the pendency of the claim that he first experienced hearing pathology, including decreased hearing acuity and tinnitus, during his active military service, and that his auditory symptoms have progressively worsened since that time.  See, e.g., October 2012 Statement Accompanying Substantive Appeal (on VA Form 9).  See also Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report observing ringing in his ears and a decline in his hearing acuity during and since serving in combat in Vietnam, as hearing loss and tinnitus are conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77; see also Barr, 21 Vet. App. at 309.  Furthermore, audiometric testing performed following the Veteran's mine explosion injury in March 1969 reflects that he experienced at least some degree of hearing loss bilaterally.  See March 1969 Progress Notes (containing an audiogram reflecting puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz of 20 dB, 5 dB, 20 dB, and 30 dB, respectively; and puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz of 25 dB, 15 dB, 10 dB, and 15 dB, respectively); Hensley, 5 Vet. App. at 157 (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).  Accordingly, the Board finds the Veteran's statements concerning the in-service onset of his auditory symptomatology to be credible.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).


Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during the Veteran's active service and have continued to progress since that time.  See Reeves, 682 F.3d at 998-99 (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).

The Board acknowledges that there is a negative etiological opinion of record in the form of the May 2010 VA audiological examination report; however, the Board declines to accept this opinion, as it failed to adequately address the medical evidence, discussed above, of an in-service auditory pathology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Significantly, while the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to military noise exposure, the examination repot based the negative opinion solely upon the absence of documented hearing loss upon separation, and failed to acknowledge or address the audiometric evidence indicating that the Veteran experienced hearing loss during active service.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the May 2010 VA medical opinion forms an inadequate basis for a denial of entitlement to service connection. 

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006).  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).


Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154 (b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


